The opinion of the court was delivered by
Nicholls, C. J.
I-see no ground for the action of the 'Supreme Court in this matter. The different Divisions of the Civil District Court are all parts of one single court, and I do not see how a mere *1256Irarsfer after allotment from one Division to another, in which the e.u cutory process issued and the sale was made, could injure the relator. I think any order given, or action taken by Division “E” in the matter would, under the circumstances of this case, be legal and subject ito no complaint as to jurisdiction. These are my views, and I therefore refuse the application, subject to action of other members of the court. (Signed) Francis T. Nicholls,

Chief Justice.

We concur.
(Signed) L. B. W.
J. A. B.
N. C. B.
F. A. M.